DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Claim Objections
Claim 19 is objected to because of the following informalities:  
As to claim 19, the phrase “the respective plurality of pixels” in line 3 of the claim should be changed to “a respective plurality of pixels”, since “a respective plurality of pixels” was not previously recited.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit configured to” in claim 22  and “light diffusion unit…configured to“ in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-8, 13-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (dependent on claim 1) recites “sixth region” without previously reciting “fifth region”. It is unclear how one can have “sixth region” without having “fifth region”. 
Claim 5 is rejected based on dependence on claim 4
Claim 6 (dependent on claim 1) recites “seventh region” and “eighth region” without previously reciting “fifth region” and “sixth region”. It is unclear how one can have “seventh region” and “eighth region” without having “fifth region” and “sixth region”.
Claims 7-8 are rejected based on dependence on claim 6.
Claim 13 (dependent on claim 12) recites “thirteenth region”, “fourteenth region”, “fifteenth region”, and “sixteenth region” without previously reciting “fifth region”, “sixth region”, “seventh region”, “eighth region”, “ninth region”, “tenth region”, “eleventh region” and “twelfth region”.  It is unclear how one can have “thirteenth region”, “fourteenth region”, “fifteenth region”, and “sixteenth region” without having “fifth region”, “sixth region”, “seventh region”, “eighth region”, “ninth region”, “tenth region”, “eleventh region” and “twelfth region”.  
Claim 14 (dependent on claim 12) recites “second capacitive element” without previously reciting “first capacitive element”. It is unclear how one can have “second capacitive element” without having “first capacitive element”. 
Claim 15 (dependent on claim 1) recites “fourth transistor” without previously reciting “third transistor”. It is unclear how one can have “fourth transistor” without having “third transistor”.
Claim 16 (dependent on claim 15) recited “nineteenth region”, “twentieth region”, “twenty-first region”, and “twenty-second region” without previously reciting “ fifth region”, “sixth region”, “seventh region”, “eight region”, “ninth region”, “tenth region”, “eleventh region”, “twelfth region”, “thirteenth region”, “fourteenth region”, “fifteenth region”, “sixteenth region”, “seventeen region”, and “eighteen region”.  It is unclear how one can have “nineteenth region”, “twentieth region”, “twenty-first region”, and “twenty-second region” without having “ fifth region”, “sixth region”, “seventh region”, “eight region”, “ninth region”, “tenth region”, “eleventh region”, “twelfth region”, “thirteenth region”, “fourteenth region”, “fifteenth region”, “sixteenth region”, “seventeen region”, and “eighteen region”.   

 	Claim limitation “communication unit configured to” in claim 22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure corresponds to “communication unit” recited in claim 22. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-3, 9-12, 17-18, 20-21, 23-24 are allowed.
Claim 19 would be allowable if rewritten to overcome the claim objections as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Tsuboi (US 2020/0135826 A1) teaches “A display apparatus including a plurality of pixels arranged in an array on a substrate, each of the plurality of pixels comprising a light-emitting element, a first transistor having a drain region connected to an anode of the light-emitting element, and a second transistor having a drain region connected to a gate electrode of the first transistor, wherein the drain region of the first transistor includes a first region and a second region arranged between the first region and a channel region of the first transistor, the drain region of the second transistor which is connected to the gate electrode of the first transistor includes a third region and a fourth region arranged between the third region and a channel region of the second transistor, the first region and the third region each are formed from a compound of a semiconductor and a metal, the second region and the fourth region are formed from semiconductor materials, and in an orthogonal projection with respect to the substrate, a length of the second region in a direction in which a current flows is longer than a length of the fourth region in a direction in which a current flows.”
As to claim 1, the prior art of record does not disclose applicant’s claimed invention: 
“An apparatus comprising a plurality of pixels arranged in an array on a substrate, the plurality of pixels each including a light emitting element, a first transistor, and a second transistor, a drain region of the first transistor being connected to an anode of the light emitting element, a drain region or a source region of the second transistor being connected to a gate electrode of the first transistor,wherein the drain region or the source region of the second transistor that is connected to the gate electrode of the first transistor includes a first region and a second region located between the first region and a channel region of the second transistor, wherein the drain region or the source region of the second transistor that is not connected to the gate electrode of the first transistor includes a third region and a fourth region located between the third region and the channel region of the second transistor, wherein the first and third regions are made of a semiconductor-metal compound,wherein the second and fourth regions are made of a semiconductor, and wherein in a plan view perpendicular to the substrate, a length of a current path from the first region to a gate electrode of the second transistor is greater than a length of a current path from the third region to the gate electrode of the second transistor.”
  As to claim 10, the prior art of record does not disclose applicant’s claimed invention:
 	“An apparatus comprising a plurality of pixels arranged in an array on a substrate, the plurality 
of pixels each including a light emitting element, a first transistor, and a second transistor, a drain region 
of the first transistor being connected to an anode of the light emitting element, a drain region or a 
source region of the second transistor being connected to a gate electrode of the first transistor,wherein the drain region or the source region of the second transistor that is connected to the gate electrode of the first transistor includes a first region, a second region located between the first region and a channel region of the second transistor, and a fifth region located between the second region and the channel region of the second transistor, wherein the drain region or the source region of the second transistor that is not connected to the gate electrode of the first transistor includes a third region and a fourth region located between the third region and the channel region of the second transistor, wherein a resistivity of the first region is lower than a resistivity of the second region, wherein the resistivity of the second region is lower than a resistivity of the fifth region, wherein a resistivity of the third region is lower than a resistivity of the fourth region, and wherein in a plan view perpendicular to the substrate, a length of a current path from the first region to a gate electrode of the second transistor is greater than a length of a current path from the third region to the gate electrode of the second transistor.”

 					     Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can 
normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624